FILED IN COURT OFAPPEALS
                                                                   Igh Coin of Appeals District




                                                                                    FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/10/2015
DAVIS, ROXANNE YVETTE Tr. CI lo. 241-1149-14                      PD-1303-15
I have this day received and filed the Appellant's Motion for Rehearing in the
above-styled and numbered cause.            [The Court requires ten copies of this
document to be filed in this office within three (3) days pursuant to Rule 9.3(b).]
                                                                            Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             PAM ESTES
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *